Citation Nr: 0602687	
Decision Date: 01/31/06    Archive Date: 02/07/06

DOCKET NO.  00-07 805	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a back disorder.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. E. Smith, Counsel


INTRODUCTION


The veteran had active military service from July 1958 to 
January 1959 and from July 1960 to September 1966.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a January 1999 rating decision of the 
Department of Veterans Affairs (VA) St. Petersburg, Florida 
Regional Office (RO), which in pertinent part determined that 
new and material evidence sufficient to reopen a claim for 
entitlement to service connection for a back disability had 
not been submitted.

In February 2003, the veteran presented testimony in support 
of his claim to the undersigned acting Veterans Law Judge at 
a video conference hearing.  A transcript of the veteran's 
testimony has been associated with his claims file.

This case was previously before the Board and in a decision 
dated in September 2003, the Board found, as had the RO in a 
September 2002 Supplemental Statement of the Case, that the 
veteran had submitted new and material evidence to reopen his 
previously denied claim of service connection for a back 
disorder.  The case was then remanded to the RO for further 
development.  The case has since been returned to the Board 
and is now ready for appellate review.

The veteran has expressed intent to appeal the effective 
dates established by the RO for the grant of service 
connection for PTSD and a total evaluation based on 
individual unemployability.  A statement of the case was 
prepared on these issues and provided to the veteran in July 
2005.  Subsequent to the statement of the case there has been 
no communication from the veteran expressing the intent to 
proceed with an appeal as to these issues.  Accordingly these 
issues will not be addressed in this decision,	  


FINDING OF FACT

Any low back problem during service was acute and transitory 
and resolved without residual disability. Any current low 
back disability began many years after service and was not 
caused by any incident of service.



CONCLUSION OF LAW

A low back disability was not incurred in or aggravated by 
service and osteoarthritis of the lumbar spine may not be 
presumed to have been incurred therein. 38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1131, 1137, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist - Veterans Claims Assistance 
Act of 2000 (VCAA)

A VCAA notice letter consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  See Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

Given the foregoing, the Board finds that the notice letter 
dated in January 2004 complied with the specific requirements 
of Quartuccio (identifying evidence to substantiate the 
claim, the relative duties of VA and the claimant to obtain 
evidence, and affording him an opportunity to submit all 
pertinent evidence pertaining to his claims that he might 
have); and Charles v. Principi, 16 Vet. App. 370 (2002) 
(identifying the document that satisfies VCAA notice).

The Court's decision in Pelegrini, supra, held in part that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  This was done in this case as the January 2004 
notice was issued prior to the RO's initial denial of service 
connection following the reopening of the previously denied 
claim by the Board.    

The Board observes that VA has also satisfied its duty to 
assist the veteran.  The veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claims, and to respond to VA notices.  Specifically, VA has 
associated with the claims folder the veteran's service 
medical records, private and VA treatment records, as well as 
several VA examination reports.  In this regard, it is noted 
that the record indicates that the veteran cancelled a VA 
examination scheduled following the reopening of the claim by 
the Board to address whether the current back disability is 
related to service.  The veteran has not identified any 
additional evidence pertinent to his claims, not already of 
record and there are no additional records to obtain.  In 
statements dated in October 2003 and January 2004 the veteran 
has expressly stated that he has no further information to 
submit in support of his claim. 

As all notification has been given and all relevant available 
evidence has been obtained, the Board concludes that any 
deficiency in compliance with the VCAA has not prejudiced the 
veteran and is, thus, harmless error.  See ATD Corp. v.  
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); Bernard v.  
Brown, 4 Vet. App. 384 (1993).  

II. Service connection for a back disorder.

The veteran's service medical records show that the veteran 
was evaluated and treated in August 1966 for right 
paravertebral spasms of the midthoracic spine.  On followup 
evaluation, the following day his spasms were noted to be 
milder.  He continued to have a small amount of pain.  He was 
advised to continue therapy as directed.  On the veteran's 
medical examination for service separation in late August 
1966, a clinical evaluation of the veteran's spine found no 
abnormalities.

On his initial post service VA examination in May 1982, the 
veteran reported that he fell during escape and evasion 
training in 1964 and injured his back. The veteran also 
related injuring his back in 1960 after falling about 25 feet 
on his back pack.  He stated that since that time he has had 
occasional feeling of weakness and pain in the upper lumbar 
area.  Examination of the lumbar spine revealed normal 
contours and normal range of motion with no evidence of 
paravertebral muscle spasm or tenderness. Diagnosis was 
"[h]istory injury spine."

When examined by VA in July 1998, the veteran described his 
overall state of health as good.  On musculoskeletal 
evaluation, it was noted that the veteran had no history of 
pain and a full range of motion of all joints.  On 
musculoskeletal examination the veteran did report periodic 
pain in the lower back occurring every 3-4 months without 
overuse.  Low back pain, NOS (not otherwise significant) was 
the pertinent diagnosis.  A lumbosacral spine x-ray in July 
1998 was interpreted to reveal moderately advanced 
degenerative changes at L4-S1 and disc space narrowing 
between L3 and S1.  

The veteran was examined by a private physician in October 
2000 for multiple complaints to include complaints of low 
back pain.  He related to his examiner that he injured his 
back in service as a result of a traumatic fall from a tree 
while attending Air Force survival school.  He said that his 
treatment in service was conservative consisting of 
medications.  Following physical examination, degenerative 
lumbar disc disease and degenerative osteoarthritis of the 
lumbosacral spine were the pertinent diagnostic impressions.

When examined by VA in April 2001, the veteran again reported 
injuring his back as a result of falling from a tree while in 
survival school.  He said that he was made to rest one day 
and given a shot.  He presently complained of daily non 
radiating back pain.  Degenerative disc and joint disease of 
the lumbar spine was diagnosed.

At his hearing in February 2003, the veteran stated that he 
suffered a disabling back injury in survival school.  He 
added that he did not injure his back during prior service in 
the Marine Corps. 

Analysis

Service connection may be granted for a disability due to a 
disease or injury which was incurred in or aggravated by 
active military, naval, or air service. 38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303.

Service connection will be presumed for certain chronic 
diseases, including arthritis, if manifest to a compensable 
degree within the year after service. 38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

The veteran's chronological service medical records indicate 
that he was treated for low back complaints on one occasion 
during service.  His remaining service medical records, to 
include his medical examination for service separation, 
reveal no clinical findings of a back disorder and the post 
service clinical record is similarly barren until July 1998 
when the veteran was diagnosed as having moderately advanced 
degenerative changes at L4-S1 and disc space narrowing 
between L3 and S1.

The first post-service clinical evidence of any low back 
problems was more than 30 years after the veteran's 
separation from service.  The first manifestation of a back 
disorder after service is too remote in time to support the 
claim it is related to service on either a direct or 
presumptive basis absent competent medical evidence to the 
contrary.  Such evidence has not been presented.

Despite the veteran's contentions that his current back 
disorders are attributable to an injury in service, it is 
concluded that the isolated episode of back complaints 
therein was acute and transitory and resolved before the 
veteran's discharge and that his current back disorder is not 
related to the veteran's service. 

Here we note that the evidence as a whole shows no continuity 
of symptomatology of a low back disability since service. 38 
C.F.R. § 3.303(b); Mense v. Derwinski, 1 Vet.App. 354 (1991). 
Nor is any current low back disability otherwise adequately 
medically linked to an incident of service. The veteran has 
alleged that his current low back disability had its onset 
during service. However, the veteran, as a layman, is not 
competent to give a medical opinion on the diagnosis or 
etiology of a condition. See Bostain v. West, 11 Vet. App. 
124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 
492 (1992). See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge").

The weight of the competent medical evidence demonstrates 
that the one episode of a low back condition during service 
was acute and transitory and resolved without residual 
disability and that any current low back disability began 
many years after the veteran's active duty and was not caused 
by any incident of service. This is clearly indicated within 
the service medical records and, most importantly, post- 
service medical treatment immediately following service. The 
Board concludes that a low back disability was not incurred 
in or aggravated by service. As the preponderance of the 
evidence is against the claim for service connection, the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied. 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet.App. 49 (1990).








ORDER

Service connection for a back disorder is denied.



____________________________________________
K. J. ALIBRANDO
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


